DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7 in the reply filed on 9/19/2022 is acknowledged.
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (JPH07314439A). Because JPH07314439A is in Japanese, the machine-translated English equivalent is cited below.
Nakamura teaches expanded particles such as expanded polystyrene or expanded polyolefin resin beads (which are thermoplastic resin expanded beads; see ¶25) are mixed with fibrous materials which are reinforcing in that they have a higher hardness and/or strength than the foamed particles to which they are added (¶26). Additionally, ¶27 expressly states that the foam particles are reinforced by the hard granular material (which includes fibrous materials; see ¶26 and ¶33). See ¶29.  The fibrous materials are coated onto the expanded resin beads using a binder (¶10). The resin powder and binder are combined and powders or such as fibrous materials (see ¶26) are dispersed onto the surface of the resin powder via the binder. See ¶14. After bonding the material is cured, meaning that when the powder or fibrous material is coated to the resin particles (with examples being expanded thermoplastic resin beads) via the binder, the material is in the uncured state. See ¶17. Additionally, see ¶24. Examples of binder include “reaction hardening resin,” which are thermosetting resins or rubbers, which also include thermosetting resins. See ¶27. 

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al. (WO 2016/010089), which was published on 1/21/2016. Because WO 2018/010089 is in Japanese, the US equivalent, which is US 2018/0162093, is cited below and is attached.
Sasaki et al. teach expanded beads having a surface which is coated with a mixture containing a thermosetting resin and reinforcing fibers to produce uncured expanded beads which are coated with a mixture containing the thermosetting resin and reinforcing fibers. See ¶144-147. This is a composite bead, and the coating occurs before curing takes place. The uncured, coated expanded beads have a density of 125 g/L, which is equivalent to 125 kg/m3.  The expanded beads are produced using a polyester-based resin, which is a thermoplastic resin, to which the thermosetting resin containing reinforcing fibers is coated. See ¶8. The polyester-resin expanded beads are mixed with a thermosetting resin containing a reinforcing fiber (¶19) before the mixture is cured. Before cure, the polyester-resin expanded beads will necessarily have the reinforcing-fiber containing thermosetting resin adhered to the surface. The bead diameter of the expanded beads is preferably 1 to 5 mm, which falls entirely within the range of instant claim 5. The expanded beads have a bulk density of 15 to 250 g/L (¶24). 
Sasaki expressly states coated the expanded beads with the mixture of thermosetting resin containing reinforcing fibers in an uncured state. The amount of reinforcing fiber in the thermosetting resin is preferably 10 to 35% by weight based on the total weight of thermosetting resin plus reinforcing fiber being 100wt%. The amount of the reinforcing fibers in the thermosetting resin will not change before and after cure of the thermosetting resin. Thus, the amount of reinforcing fiber in the thermosetting resin falls within the ratio of instant claim 3. See ¶54 of Sasaki et al. Sasaki et al. teach that the surface of the expanded beads is enveloped in a liquid mixture of containing the thermosetting resin and reinforcing fiber, and the mixture is coated onto the surface of the expanded beads. See ¶147. Regarding instant claim 4, the amount of expanded beads used in, for example, Example 1 is 225 g. The amount of thermosetting resin plus reinforcing fiber is 400 g plus 120 g for a total of 620 g. This means the ratio of the total weight of the (thermosetting resin plus reinforcing fibers) to the expanded beads is 620/225, or about 2.76, which falls within the range of instant claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766